               Case 1:19-cv-04799-ALC Document 45 Filed 11/05/20 Page 1 of 2

   NEW YORK                                                                                                          ATLANTA
    LONDON                                                                                                          BALTIMORE
   SINGAPORE                                                                                                       WILMINGTON
 PHILADELPHIA                                       FIRM and AFFILIATE OFFICES                                         MIAMI
    CHICAGO                                                                                                        BOCA RATON
WASHINGTON, DC                                                                                                     PITTSBURGH
 SAN FRANCISCO                                                                                                       NEWARK
                                                 ANTHONY J. COSTANTINI
 SILICON VALLEY                                                                                                     LAS VEGAS
                                                DIRECT DIAL: +1 212 692 1032
   SAN DIEGO                                                                                                       CHERRY HILL
                                               PERSONAL FAX: +1 212 202 4715
   SHANGHAI                                  E-MAIL: AJCostantini@duanemorris.com                                  LAKE TAHOE
    BOSTON                                                                                                          MYANMAR
   HOUSTON                                           www.duanemorris.com                                               OMAN
  LOS ANGELES                                                                                                A GCC REPRESENTATIVE OFFICE
                                                                                                                  OF DUANE MORRIS
     HANOI
HO CHI MINH CITY
                                                                                                                   MEXICO CITY
                                                                                                                  ALLIANCE WITH
                                                                                                              MIRANDA & ESTAVILLO
                                                                                                                    SRI LANKA

November 5, 2020                                                                                                  ALLIANCE WITH
                                                                                                             GOWERS INTERNATIONAL


VIA ECF

Honorable Andrew L. Carter Jr.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

          Re:      Lovati et al. v. Petroleos de Venezuela, S.A., 19-Civ-04799-AJC

Your Honor:

         We represent plaintiffs in in the above-captioned litigation. We write in response to
defendant’s October 30, 2020 letter (D.E. 43) requesting a pre-motion conference in advance of
filing a Rule 12(c) motion for judgment on the pleadings. For the reasons stated below, we think
such a conference unnecessary.

        First, defendant’s proposed motion relies on the Indenture cited in and attached to paragraph
1 of the Complaint despite the fact that defendant’s Answer “denied the allegations contained in
paragraph 1 of the complaint.” It strikes us as incongruous that, for purposes of its proposed motion,
the movant is relying on a document that it has disavowed in its Answer to our Complaint.

        Correcting this incongruity, however, will not solve the problem. Defendant’s letter
recognizes that bondholders can bring suit if authorized to do so by the depository or its nominee.
Attached to this letter is just such an authorization from the depository’s nominee – Cede & Co. –
for the bonds that are subject of the Complaint. The enclosed authorization is sufficient to withstand
defendant’s objection. See, e.g., Allan Applestein TTEE FBO D.C.A. v. Province of Buenos Aires,
415 F.3d 242 (2d Cir 2005).

      While plaintiffs certainly could amend the Complaint to add the authorization, we think it
would be a waste of time and energy to do so. Indeed, the Second Circuit did not require
amendment in the analogous Applestein case.
D UANE M ORRIS LLP
1540 BROADWAY      NEW YORK, NY 10036-4086                                       PHONE: +1 212 692 1000   FAX: +1 212 692 1020
DM3\7154960.1
                Case 1:19-cv-04799-ALC Document 45 Filed 11/05/20 Page 2 of 2



The Honorable Andrew L. Carter, Jr.
November 5, 2020
Page 2

       We therefore respectfully request that the Court deny defendant’s request for a pre-motion
conference.


                                            Respectfully submitted,

                                            s/ Anthony J. Costantini
                                            Anthony J. Costantini

AJC: dtm

cc: Counsel of record
          (VIA ECF)




DM3\7154960.1
